DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the final rejection of 7 May 2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 Oct 2020 has been entered.

Election/Restrictions
Claims 8–11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species of polymer characteristics, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 15 Oct 2019.

Amendments Received
Amendments to the claims were received and entered on 7 Oct 2020.

Status of the Claims
Withdrawn: 8–11
Canceled: 1, 4–6, 13–29 and 35–41
Examined herein: 2, 3, 7, 30–34 and 42

Withdrawn Rejections
All rejections of claims 35–38 are hereby withdrawn; their cancelation moots the rejections.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 3, 7, 30–34 and 42 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of designing a composition to change the volume of a biological hydrogel.
Mathematical concepts recited in the claims include "a mathematical expression linking biological hydrogel volume changes with molecular weight and concentration … [that] includes an entropy of mixing contribution … and an enthalpy of mixing contribution".
Steps of evaluating, analyzing or organizing information recited in the claims include "determining an amount of volume change" and "determining molecular weight and concentration of one or more polymers to be used".

Claim 42 recites an additional element that is not an abstract idea: "contacting the polymeric composition … with the biological hydrogel".  The only limitations that the claim imposes on the polymeric composition is that the polymer have a molecular weight between 100 Da and 5 MDa, and that the concentration of the composition is between 0.05% and 80% w/v.  In the context of polymeric compositions, these are extremely broad ranges that encompass the vast majority of possible polymeric compositions that could be created.  The claims also impose no limitations on the ingredients that actually compose the composition, or how the composition is "contacted" with the biological hydrogel.  Because the claim does not impose any meaningful limitations on the polymeric composition or the manner it is used for "contacting … with the biological hydrogel", this additional claim element amounts to a mere instruction to apply the abstract idea.  Mere instructions to apply the abstract idea do not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute 
As explained above, the mere instructions to implement the abstract idea, when considered individually, are insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. creating and using polymeric compositions).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 12, 30, 31, 33, 34 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman, et al. (US 2006/0269485; previously cited); Li (Smart Hydrogel Modeling 2009); and Willits, et al. (Biomaterials 2001; previously cited).
With respect to claim 42, Friedman teaches a composition that comprises a polar solvent "at a concentration of about 2% to about 50% by weight" (0024), and that that polar solvent may be PEG having a molecular weight of 200 kDa, 400 kDa, or 600 kDa (0117).  Friedman teaches contacting this composition with a mucosal surface (0037).
Friedman does not teach that that composition was created by "determining molecular weight and concentration of one or more polymers to be used … with a mathematical expression linking biological hydrogel volume changes with polymer molecular weight and concentration … [that] includes an entropy of mixing contribution … and an enthalpy of mixing contribution".
Li teaches a thermodynamic model of hydrogels (p. 5 § 1.2.1.1).  The model includes an equation of osmotic pressure as a function of solvent and polymer volumes (i.e. "an entropy of mixing contribution"), and of a polymer-solvent interaction parameter (i.e. "an enthalpy of mixing                         
                            
                                
                                    ϕ
                                
                                
                                    e
                                
                            
                        
                     can be calculated" (top of p. 7).  Li teaches that this model can be used to predict the characteristics and behavior of hydrogel compositions with different ingredients, and specifically "incorporating more hydrophilic or hydrophobic monomers in hydrogel composition is a useful approach to regulate the volume transition behaviour of the hydrogel" (p. 20 § 1.2.1.2).
Friedman also does not teach contacting the composition with the mucosal surface "to obtain the determined amount of change in the biological hydrogel".
Willits teaches that synthetic polymers can alter the structure of biological mucus.  Willits teaches that "the ability to modify the structure of mucus gels by addition of biocompatible synthetic polymers may provide new prevention measures for pathogens that infect via the mucosa, and also new treatment options for diseases that affect the mucus layer itself" (p. 451, bot. of col. 2).
With respect to claims 7 and 12, Friedman teaches a composition that comprises a polar solvent "at a concentration of about 2% to about 50% by weight" (0024), and that that polar solvent may be PEG having a molecular weight of 200 kDa, 400 kDa, or 600 kDa (0117).  "In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (MPEP 2144.05 § I).
With respect to claims 30 and 31, Friedman teaches that the composition can be used to treat "polyps of the colon and rectum" (0188), in which case the biological mucosal layer would be colonic mucus.
With respect to claims 33 and 34, Friedman teaches topical application of the composition (0188).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the prima facie obvious.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman, Li and Willits as applied to claim 42 above, and further in view of Doganaksoy, et al. (US 2004/0083083).
With respect to claims 2 and 3, Li teaches that "the swelling/deswelling behaviour of the smart hydrogel is distinctly influenced by the monomer composition" (p. 20 § 1.2.1.2); because the model calculates volume numerically, "swelling/deswelling behaviour" constitutes "identifying a percentage compression or decompression based on the numeric solution of the mathematical expression".
None of Friedman, Li or Willits teaches "providing a look-up table connecting the one or more overall volumes of the biological hydrogels, with molecular weights and concentrations of the one or more polymers based on the interaction parameter".
Doganaksoy teaches "methods for quickly identifying which existing experimental run, or newly-created material, best matches a desired set of properties" (Abstract).  In this method, "users may be able to select the properties they desire in a material" (0007) then "[a] database of experimental runs (i.e., the design spaces) may be searched to find out which design spaces contain experimental runs that possess the desired properties" (0009).  Doganaksoy teaches that such a searchable database is advantageous for helping a practitioner design new chemical compositions (0005).

An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use a system as taught by Doganaksoy, to design a polymeric compositions, as taught by Friedman, Li and Willits, because Doganaksoy teaches that the system is advantageous for designing new chemical compositions having desired properties.  Given that the system of Doganaksoy can be used for designing any kind of chemical compositions, said practitioner would have readily predicted that the combination would successfully result in a computer system, including a look-up table, that can be used for designing polymeric compositions that have properties of causing (de)swelling of specific volumes — or volume percentages — in biological hydrogels.  The invention is therefore prima facie obvious.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman, Li and Willits as applied to claims 42 and 30 above, as evidenced by Cone (Advanced Drug Delivery Reviews 2009; previously cited).
The combination of Friedman, Li and Willits teaches a variety of mucosa (i.e. "biological hydrogel"), but does not teach that the mucosa have "a mesh size from 100 to 250 nm".


Conclusion
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631